Exhibit 2
NEW YORl( ST ATE
orVISION OF HUMAN RIGHTS


 NEW YORK STATE DIVISION OF
 HUMAN RlGHTS on the Complaint of                               VERlFIED CO PLAINT
                                                                Pursuant to Exec ltive Law,
 NOREEN SHEA,                                                   Alticle 15
                                             Complainant,
                               v.
                                                                Case No.
                                                                10190879
 VILLAGE OF POMONA,
                                              Respondent.

Federal Charge No. 16GB800346

       I, Noreen Shea, residing at 4 Chimney Corner Road, New Windsor, NY, 1 553, charge the
above named respondent, whose address is 100 Ladentown Road, Pomona, NY, 10970 with an
unlawf·ul discriminatory practice relating to employment in violation of Alticle 15 fthe Executive
Law of the State of New York (Human Rights Law) because of creed.

       Date most recent or continuing discrimination took place is 6/2312017.

       The allegations are:

    1.     I am Non-Jewish. Because of this, I have been subject to unlawful discriminatory
actions.

   2.     I began working for the above-named Respondent as Deputy Vilt ge Clerk, on
February 1,2016. To my knowledge, I performed my job in a satisfactory manner

    3.     Upon information and belief, I was wrongfully terminated from myel ployment, on
June 23, 2017 by Brett Yagel, the Mayor, who said he did not have to give· me a reason. I was
informed by Respondent's Building Inspector months prior however, that the May r calls me the
"Jew Lover".

    4.     Upon information and belief, a large number of residents that live in. he Village of
Pomona are adherents of the Olthodox Jewish religion. I help them just the same s I would any
person that enters the office for pelmits, surveys, and information on the Village. can, by law,
make them.wait for their Freedom of Information Law (FOIL) request, surve s, and other
documents, etc., but instead I try to serve the public in the most efficient and expe itious manner
possible, which seemingly has cost me my employment with the Village.

     5.     Upon information and belief, on many occasions, I have been confronted by the Mayor
 and Frances Arsa-Altha, the Village Clerk/Treasurer, and told to stop being too co perative with
 certain Jewish residents of the Village. Specifically, one day, a well-known Ort odox Jewish
investor and builder in the village stopped in with his little daughter, who happene    to be a redhead
like myself. This builder was seeking information about one of his propelties.          few days later,
the Mayor gave me a lecture that centered around how I should handle any requ           st from certain
types of people. He then told me to stop saying how cute people's kids are and to       have very little
conversation with "those types."

   6.     Upon infOlmation and belief, although the Mayor was·not present w en I said to the
well-known Olthodox Jewish investor and builder that his daughter was ute, evidently,
Respondent's Village Clerk/Treasurer informed the Mayor of my nice, friendly c lversation with
him.

    7.      Upon information and belief, this well-known Orthodox Jewish invest         r and builder is
like other Olthodox Jewish residents, investors, and/or builders who are delay           d in receiving
permits until the very last day of a thilty (30) day processing period that is allo     ed by law, and
this directive to delay until the last day of that period, is as per Respondent's May   r.

   8.       Upon infOlmation and belief, Respondent's Mayor advised me to "BUY PORK
RINDS" and place them on the counter for residents, intentionally knowing that t is type of snack
food is an affront against the majority of the growing Orthodox Jewish populatio .

    9.      Upon information and belief, there have been countless be ind the door
communications between Respondent's Mayor and Village Clerk/Treasurer ·elating to my
personal, fhendly, and open communications with village residents, which eviden es the Mayor's
interest and standard practice, to not equally and effectively service Olthodox .Ie ish residents.

     10.    Upon information and belief, it is common knowledge, amongst Vii age employees
who have seen and heard the "Us vs. Them" operating model, that Respondent's ayor demands
this of us.

     11.   I believe Respondent terminated my employment because I provided c mpetent, equal,
and professional services to Olthodox Jewish investors, builders, and residents in ontravention to
Respondent's desired practice that I stop being too cooperative with celtain Jewish residents of the
village.

Based on the foregoing, I charge respondent with an unlawful discriminatory pra tice relating to.
employment because of creed, in violation of the New York State Human Rights aw (Executive
Law, Alticle 15), Section 296.

 I also charge the above-nal11ed respondent with violating Title VII ofthe Civil Rig ts Act of 1964,
 as amended (covers race, color, creed, national origin, sex relating to employ ent). I hereby
 authorize SDHR to accept this verified c.omplaint on behalf of the U.S. Equ Employment
 Opportunity Commission (EEOC) subject to the statutory limitations co tained in the
 aforementioned law(s).




                                                  -2-
        I have not commenced any other civil action, nor do I have an action pen ing before any
        administrative agency, under any state or local law, based upon this same unlawfu discriminatory
        practice.




                                                   Noreen;ghea        .      ~


         STATE OF NEW YORK                    )
         COUNTY OF ROCKLAND                   )   SS:


       Noreen Shea, being duly sworn, deposes and says: that he/she is the complainant her in; that he/she
       has read (or had read to him or her) the foregoing complaint and knows the conte t thereof; that
       the same is true of his/her own knowledge except as to the matters therein stated n information
       and belief; and that as to those matters, he/she believes the same to be true.



                                                        :21~~~~~.~=-~:~~
                                                  NO¥1 Shea
                                                                           ________
      Subscribed and Sworn to
                        ., i2..c:L
      before me this·J             day
      of NOIie.{y, baa...          , 20 Ii-




      Signature of Notary Public


"      .......ALEJANDRA G CASTILLO
     Notary Public' State of New York
                 NO.01CA6304886
          Qualified in Su\l~van county2018
    My Commission Expires JU~2.




                                                          -3-
